UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 3/31/09 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Financial Futures 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 19 Financial Highlights 23 Notes to Financial Statements 35 Information About the Review and Approval of the Funds Investment Advisory and Administration Agreements FOR MORE INFORMATION Back Cover Dreyfus International Equity Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present this semiannual report for Dreyfus International Equity Fund, covering the six-month period from October 1, 2008, through March 31, 2009. The reporting period has been one of the most challenging for the U.S. economy, which has undoubtedly affected the global financial markets. The bankruptcy of Lehman Brothers in mid-September 2008 triggered a cascading global economic decline that affected both industrialized and emerging economies throughout the world.As the credit crisis dried up the availability of funding for businesses and consumers, international trade activity slumped, commodity prices plummeted, investors de-leveraged their portfolios, companies liquidated inventories, unemployment surged and corporate earnings sagged. On the heels of a 6.3% annualized U.S. economic growth rate in the fourth quarter of 2008, we expect another sharp decline for the first quarter of 2009. However, our Chief Economist anticipates that the U.S. recession may reach a trough around the third quarter of this year, followed by a slow recovery. Indeed, an unprecedented and concerted worldwide effort has signaled that most developed markets are intent to do whatever it takes to forestall the economic slowdown, including interest-rate reductions by the ECB, the U.K and Japan, as well as massive monetary and fiscal stimulus and support for troubled financial institutions.Although times seem dire now, we believe it is always appropriate to maintain a long-term investment focus and to discuss any investment modifications with your financial adviser.Together, you can prepare for the risks that lie ahead and position your assets to perform in this current market downturn, and in the future. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation April 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2008, through March 31, 2009, as provided by William Patzer, Portfolio Manager Fund and Market Performance Overview For the six-month period ended March 31, 2009, Dreyfus International Equity Funds Class A shares produced a total return of 34.13%, Class B shares produced a total return of 34.48%, Class C shares produced a total return of 34.41% and Class I shares produced a total return of 34.13%. 1 In comparison, the funds benchmark, the Morgan Stanley Capital International Europe, Australasia and Far East Index (MSCI EAFE Index),produced a total return of 31.11% for the same period. 2 Global economic instability created a significantly negative impact on large-capitalization equities during the reporting period. In this falling market, the fund was unable to keep pace with its benchmark due primarily to negative contributions by investments in Japan as well as the financials and industrials sectors. The Funds Investment Approach The fund seeks long-term growth of capital.The fund normally invests at least 80% of assets in shares of companies located in the foreign countries represented in the MSCI EAFE Index and Canada, and may also invest up to 25% of its assets in securities of issuers located in emerging market countries. The fund invests in stocks that appear to be undervalued as measured by their price/earnings ratios, and that may have value and/or growth characteristics.We employ a bottom-up investment approach, which emphasizes individual stock selection. Our stock selection process is designed to produce a diversified portfolio that, relative to the MSCI EAFE Index, frequently has a below-average price/earnings ratio and an above-average earnings growth trend. Economic and Financial Crises Roiled Equity Markets A deteriorating global economy  battered by an intensifying credit crisis, evaporating production demand, plummeting commodities prices The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) and slackened consumer spending  caused equity markets to hemorrhage value during the last quarter of 2008. However, in the first quarter of 2009, central banks and governments intervened to stimulate their national economies.These measures energized equity markets late in the reporting period, sparking a rally that offset some previous declines. As can be expected under volatile market conditions, the fund encountered numerous disappointments during the reporting period, particularly in Japan, the United Kingdom and Germany, as well as the financials and industrials areas. Exposure to weak-performing real-estate investment trusts and faltering Japanese property companies, such as Mitsubishi UFJ Financial Group, Leopalace21 and Nomura Holdings, impeded the funds performance, as did a reduced allocation to Japanese consumer credit companies, which outpaced the benchmark despite the possibility of bankruptcy. Leopalace21 and Nomura were sold during the reporting period. Poor returns by banking giants HSBC Holdings and Barclays in the United Kingdom also detracted from performance. Barclays was sold during the reporting period. The funds holdings of industrials stocks were dragged down by Central Japan Railway, whose outperformance in the fourth quarter of 2008 reversed in early 2009 as investors moved away from traditionally defensive railroad stocks. Our position in Central Japan Railway was sold during the reporting period. Japanese logistical transportation company Nippon Express plummeted when manufacturing activity evaporated, reducing transportation orders. In the utilities sector, Germanys E.ON suffered from reduced service levels and falling oil prices, while Tokyo Gas stock price fell due to softened demand and a weakening yen. However, the fund received positive contributions from a number of investments during the reporting period. Investments in Belgium and Ireland generally supported the funds results, as did Switzerland. Germanys Software AG bested the benchmark, while Norways video-conferencing giant Tandberg saw solid demand despite the slowing business spending environment. Within the consumer staples sector, Belgian supermarket chain Delhaize Groups position in a traditionally defensive industry group helped support its stock, as did its international presence. A market leader in Italy and strong competitor in Canada, Parmalat rebounded on an improving cost profile. Strong performance 4 by Switzerlands Nestlé delivered a positive contribution, as diversification, strong sales and ability to pass along increased pricing boosted the stock. A modestly overweight position in the traditionally defensive health care sector, paired with a significant investment in strong-performing Swiss pharmaceutical giant Roche Holding, helped bolster the funds results. Robust exposure to Credit Suisse Group and an avoidance of Switzerlands UBS also helped the fund, while advantageous timing in the purchase of Irelands building materials firm CRH also proved beneficial to results. Focus on Recovery and Growth Despite reductions in global economic growth forecasts for some of the worlds major regions, the developed market equities began to see more positive results in the final weeks of the reporting period, based on early signs of potential economic stabilization and some encouraging earnings reports. Over the course of the past few quarters we have repositioned the fund to favor stocks that we believe have elements of downside protection due to lower, sustainable debt profiles, yet have attractive valuations and strong earnings recovery potential when markets stabilize and improve.We are avoiding exposure to businesses which, after various industry pricing busts, have shown poor capital structure or credit profiles. We continue to seek stocks that combine sustainable business momentum and valuations regardless of the market environment. April 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation and The Boston Company Asset Management, LLC. Had these expenses not been absorbed, returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Returns are calculated on a month-end basis. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Equity Fund from October 1, 2008 to March 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2009 Class A Class B Class C Class I Expenses paid per $1,000  $ 4.63 $ 8.05 $ 7.84 $ 3.18 Ending value (after expenses) $658.70 $655.20 $655.90 $658.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2009 Class A Class B Class C Class I Expenses paid per $1,000  $ 5.64 $ 9.80 $ 9.55 $ 3.88 Ending value (after expenses) $1,019.35 $1,015.21 $1,015.46 $1,021.09  Expenses are equal to the funds annualized expense ratio of 1.12% for Class A, 1.95% for Class B, 1.90% for Class C, and .77% for Class I Shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2009 (Unaudited) Common Stocks96.0% Shares Value ($) Australia5.1% BHP Billiton 67,773 1,510,584 Commonwealth Bank of Australia 27,290 661,044 Computershare 62,777 383,798 CSL 19,280 436,246 Westfield Group 51,762 361,174 Westpac Banking 63,304 842,668 Belgium1.4% Delhaize Group 12,690 822,936 Groupe Bruxelles Lambert 4,720 320,825 Denmark.6% Novo Nordisk, Cl. B 10,100 Finland1.4% Nokia 102,050 France11.8% Air Liquide 7,090 576,916 Alstom 9,690 501,899 AXA 52,284 628,656 BNP Paribas 19,007 785,866 Bouygues 15,020 537,205 GDF SUEZ 21,662 743,968 Sanofi-Aventis 20,760 1,168,917 Scor 17,840 367,267 Technip 10,030 354,602 Teleperformance 14,200 390,907 Total 39,912 1,984,544 Unibail-Rodamco 3,958 560,726 Vivendi 44,430 1,176,170 Germany7.7% Adidas 12,830 427,172 Deutsche Lufthansa 32,720 355,166 E.ON 17,610 489,225 Hochtief 13,330 504,920 Lanxess 18,700 318,760 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Germany (continued) MAN 8,510 370,850 Merck 6,740 596,031 Munchener Ruckversicherungs 5,260 641,540 Rheinmetall 7,380 251,109 RWE 11,930 837,051 Salzgitter 11,721 655,293 SAP 12,270 434,936 Software 6,920 493,255 Greece.6% Public Power 28,270 Hong Kong1.9% Cheung Kong Holdings 37,000 318,772 Henderson Land Development 124,000 472,115 Link REIT 197,000 389,022 Swire Pacific, Cl. A 56,500 377,002 Ireland.8% CRH 16,798 365,567 Ryanair Holdings, ADR 12,800 a 295,808 Italy4.1% Buzzi Unicem 20,751 232,827 ENI 64,310 1,249,169 Finmeccanica 22,480 279,854 Intesa Sanpaolo 261,740 720,709 Parmalat 302,600 623,557 Terna 94,900 295,668 Japan23.5% Air Water 27,000 236,485 Amada 61,000 321,486 Astellas Pharma 22,800 702,205 Bank of Kyoto 38,000 323,894 Bridgestone 43,400 626,741 Chiba Bank 54,000 269,358 Chubu Electric Power 30,800 677,688 8 Common Stocks (continued) Shares Value ($) Japan (continued) Daihatsu Motor 46,000 364,235 Daiichi Sankyo 32,200 544,214 Daito Trust Construction 7,200 241,353 Honda Motor 37,600 899,642 Japan Real Estate Investment 29 223,936 JSR 32,200 379,660 KDDI 107 504,911 Keihin 74,700 807,163 Kubota 74,000 406,549 Lawson 17,000 701,072 Mitsubishi UFJ Financial Group 206,400 1,013,974 Mitsumi Electric 28,300 413,821 Mizuho Financial Group 299,400 582,825 Murata Manufacturing 11,700 452,346 Nippon Electric Glass 53,000 376,406 Nippon Express 107,000 337,489 Nippon Telegraph & Telephone 7,500 284,860 Nippon Yusen 107,000 415,937 Nissin Foods Holdings 11,000 323,047 Omron 21,700 257,527 Pacific Metals 52,000 230,883 Rakuten 837 400,218 Rohm 7,600 380,769 Sega Sammy Holdings 60,800 536,167 Shin-Etsu Chemical 8,600 422,101 Shinko Electric Industries 24,900 240,519 Softbank 22,600 288,642 Sumitomo 77,600 674,596 Sumitomo Electric Industries 50,800 430,212 Sumitomo Heavy Industries 154,900 523,052 Suruga Bank 41,000 337,651 Tokai Rika 43,100 434,142 Tokyo Electron 9,300 350,325 Tokyo Gas 182,000 635,633 Toyo Engineering 163,000 483,040 Yamaguchi Financial Group 49,000 461,285 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Netherlands2.1% Koninklijke Ahold KONINKLIJKE KPN Koninklijke Vopak Wereldhave Norway.6% Tandberg Spain3.0% Banco Santander Criteria Caixacorp Repsol Telefonica Sweden1.3% Alfa Laval Elekta, Cl. B Nordea Bank Switzerland8.9% Adecco Credit Suisse Group Nestle Novartis Roche Holding Syngenta Zurich Financial Services United Kingdom20.2% Amlin AstraZeneca BAE Systems BHP Billiton 10 Common Stocks (continued) Shares Value ($) United Kingdom (continued) BP 168,000 1,136,568 Charter International 114,600 749,815 HSBC Holdings 91,780 520,175 Imperial Tobacco Group 34,320 771,651 Kazakhmys 61,840 329,191 Kingfisher 344,840 740,703 Man Group 107,500 337,027 Persimmon 72,430 359,063 Prudential 92,190 445,778 Reckitt Benckiser Group 10,400 390,817 Regus 400,440 422,308 Rio Tinto 8,210 276,832 Royal Dutch Shell, Cl. A 7,230 162,974 Royal Dutch Shell, Cl. B 98,110 2,155,227 RSA Insurance Group 198,080 369,762 Scottish & Southern Energy 27,460 436,955 Shire 25,630 317,369 Tesco 238,540 1,141,120 Thomas Cook Group 212,930 733,251 Vodafone Group 1,113,030 1,960,347 WPP 176,340 993,737 United States1.0% iShares MSCI EAFE Index Fund 21,180 Total Common Stocks (cost $101,917,643) Preferred Stocks.5% Germany Fresenius (cost $531,076) 8,730 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,071,000) 1,071,000 b Total Investments (cost $103,519,719) 97.8% Cash and Receivables (Net) 2.2% Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 18.9 Information Technology 7.0 Industrial 11.6 Utilities 5.6 Consumer Discretionary 10.6 Telecommunication Services 5.5 Health Care 9.9 Money Market Investment 1.3 Consumer Staples 9.6 Exchange Traded Funds 1.0 Energy 8.8 Materials 8.0  Based on net assets. See notes to financial statements. 12 STATEMENT OF FINANCIAL FUTURES March 31, 2009 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 3/31/2009 ($) Financial Futures Long DJ EURO STOX 50 14 370,707 June 2009 (4,190) Topix 2 156,993 June 2009 18,350 See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES March 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers Affiliated issuers Cash denominated in foreign currencies Dividends and interest receivable Receivable for shares of Beneficial Interest subscribed Due from broker a Receivable for futures variation marginNote 4 Unrealized appreciation on forward currency exchange contractsNote 4 Prepaid expenses Liabilities ($): Due to The Boston Company Asset Management, LLC and affiliatesNote 3(c) Cash overdraft due to custodian Payable for investment securities purchased Payable for shares of Beneficial Interest redeemed Unrealized depreciation on forward currency exchange contractsNote 4 Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (including $14,160 net unrealized appreciation on financial futures) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) a Represents collateral for open financial futures positions. See notes to financial statements. 14 STATEMENT OF OPERATIONS Six Months Ended March 31, 2009 (Unaudited) Investment Income ($): Income: Cash dividends (net of $98,859 foreign taxes withheld at source): Unaffiliated issuers 1,210,690 Affiliated issuers 3,184 Total Income Expenses: Investment advisory feeNote 3(a) 390,255 Shareholder servicing costsNote 3(c) 240,290 Custodian feesNote 3(c) 168,900 Distribution feesNote 3(b) 59,301 Administration feeNote 3(a) 48,782 Registration fees 38,607 Professional fees 25,096 Trustees fees and expensesNote 3(d) 5,923 Prospectus and shareholders reports 5,692 Loan commitment feesNote 2 2,536 Interest expenseNote 2 1,510 Miscellaneous 25,487 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (5,981) Lessreduction in expenses due to undertakingNote 3(a) (400,260) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (67,172,911) Net realized gain (loss) on financial futures (336,862) Net realized gain (loss) on forward currency exchange contracts 324,301 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (including $61,833 net unrealized appreciation on financial futures) 15,202,153 Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2009 Year Ended (Unaudited) a September 30, 2008 Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares Class B Shares Class C Shares Class I Shares Class T Shares Net realized gain on investments: Class A Shares  Class B Shares  Class C Shares  Class I Shares  Class T Shares  Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares Class B Shares Class C Shares Class I Shares Class T Shares Net assets received in connection with reorganizationNote 1  16 Six Months Ended March 31, 2009 Year Ended (Unaudited) a September 30, 2008 Beneficial Interest Transactions ($) (continued): Dividends reinvested: Class A Shares 4,192,930 18,629,230 Class B Shares 106,325 688,667 Class C Shares 230,943 1,513,095 Class I Shares 54,716 725,990 Class T Shares 25,122 89,885 Cost of shares redeemed: Class A Shares (27,451,332) (173,510,321) Class B Shares (1,300,732) (5,406,158) Class C Shares (4,275,355) (36,985,915) Class I Shares (569,600) (11,993,069) Class T Shares (931,064) (612,142) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 159,346,645 382,958,370 End of Period Undistributed investment incomenet 599,880 5,369,676 The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended March 31, 2009 Year Ended (Unaudited) a September 30, 2008 Capital Share Transactions: Class A b,c Shares sold Shares issued in connection with reorganizationNote 1  Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class B b Shares sold Shares issued in connection with reorganizationNote 1  Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class C Shares sold Shares issued in connection with reorganizationNote 1  Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class I Shares sold Shares issued in connection with reorganizationNote 1  Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class T c Shares sold Shares issued in connection with reorganizationNote 1  Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding a Effective close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended March 31, 2009, 7,233 Class B shares representing $152,152 were automatically converted to 7,157 Class A shares and during the period ended September 30, 2008, 40,946 Class B shares representing $1,644,692 were automatically converted to 40,269 Class A shares. c On the close of business on February 4, 2009, 19,018 Class T shares representing $366,484 were automatically converted to 19,028 Class A shares. See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended March 31, 2009 Year Ended September 30, Class A Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 29.26 48.76 40.05 34.14 26.23 21.15 Investment Operations: Investment incomenet a .14 .77 .63 .59 .38 .25 Net realized and unrealized gain (loss) on investments (9.94) (16.45) 8.81 5.58 7.61 5.15 Total from Investment Operations (9.80) (15.68) 9.44 6.17 7.99 5.40 Distributions: Dividends from investment incomenet (1.24) (.67) (.28) (.04) (.07) (.12) Dividends from net realized gain on investments  (3.15) (.45) (.22) (.01) (.20) Total Distributions (1.24) (3.82) (.73) (.26) (.08) (.32) Net asset value, end of period 18.22 29.26 48.76 40.05 34.14 26.23 Total Return (%) b (34.13) c (34.53) 23.80 18.16 30.50 25.71 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.95 d 1.57 1.27 e 1.38 e 3.12 e 8.92 e Ratio of net expenses to average net assets 1.12 d 1.12 1.19 e 1.28 e 1.50 e 1.44 e Ratio of net investment income to average net assets 1.35 d 1.90 1.37 e 1.55 e 1.15 e .97 e Portfolio Turnover Rate 79.08 c 117.20 18.76 c,f    Net Assets, end of period ($ x 1,000) 64,812 129,886 286,373 124,283 10,107 561 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e For the period from October 1, 2006 to July 31, 2007 and for the fiscal years ended September 30, 2004-2006, the ratios include the funds share of the Boston Company International Core Equity Portfolios (the Portfolio) allocated expenses. f For the period from October 1, 2003 to July 31, 2007, the fund invested exclusively in the Portfolio under a master/feeder organizational structure that was terminated on August 1, 2007. On that date, the fund withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interest in the Portfolio. Effective August 1, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents investment activity of the fund. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2009 Year Ended September 30, Class B Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet   Dividends from net realized gain on investments  Total Distributions Net asset value, end of period Total Return (%) b c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d e e e e Ratio of net expenses to average net assets d e e e e Ratio of net investment income to average net assets d e e e e Portfolio Turnover Rate c c,f    Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e For the period from October 1, 2006 to July 31, 2007 and for the fiscal years ended September 30, 2004-2006, the ratios include the funds share of the Boston Company International Core Equity Portfolios (the Portfolio) allocated expenses. f For the period from October 1, 2003 to July 31, 2007, the fund invested exclusively in the Portfolio under a master/feeder organizational structure that was terminated on August 1, 2007. On that date, the fund withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interest in the Portfolio. Effective August 1, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents investment activity of the fund. See notes to financial statements. 20 Six Months Ended March 31, 2009 Year Ended September 30, Class C Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 28.82 47.81 39.40 33.80 26.15 21.14 Investment Operations: Investment incomenet a .05 .37 .23 .25 .16 .05 Net realized and unrealized gain (loss) on investments (9.85) (16.14) 8.71 5.58 7.54 5.16 Total from Investment Operations (9.80) (15.77) 8.94 5.83 7.70 5.21 Distributions: Dividends from investment incomenet (.73) (.07) (.08) (.01) (.04)  Dividends from net realized gain on investments  (3.15) (.45) (.22) (.01) (.20) Total Distributions (.73) (3.22) (.53) (.23) (.05) (.20) Net asset value, end of period 18.29 28.82 47.81 39.40 33.80 26.15 Total Return (%) b (34.41) c (35.04) 22.85 17.27 29.50 24.77 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.75 d 2.30 1.99 e 2.11 e 3.87 e 9.67 e Ratio of net expenses to average net assets 1.90 d 1.90 1.96 e 2.03 e 2.25 e 2.19 e Ratio of net investment income to average net assets .54 d .93 .51 e .68 e .50 e .22 e Portfolio Turnover Rate 79.08 c 117.20 18.76 c,f    Net Assets, end of period ($ x 1,000) 9,106 19,529 66,102 51,752 7,766 488 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e For the period from October 1, 2006 to July 31, 2007 and for the fiscal years ended September 30, 2004-2006, the ratios include the funds share of the Boston Company International Core Equity Portfolios (the Portfolio) allocated expenses. f For the period from October 1, 2003 to July 31, 2007, the fund invested exclusively in the Portfolio under a master/feeder organizational structure that was terminated on August 1, 2007. On that date, the fund withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interest in the Portfolio. Effective August 1, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents investment activity of the fund. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2009 Year Ended September 30, Class I Shares (Unaudited) a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments  Total Distributions Net asset value, end of period Total Return (%) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d e e e e Ratio of net expenses to average net assets d e e e e Ratio of net investment income to average net assets d e e e e Portfolio Turnover Rate c c,f    Net Assets, end of period ($ x 1,000) 29 13 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e For the period from October 1, 2006 to July 31, 2007 and for the fiscal years ended September 30, 2004-2006, the ratios include the funds share of the Boston Company International Core Equity Portfolios (the Portfolio) allocated expenses. f For the period from October 1, 2003 to July 31, 2007, the fund invested exclusively in the Portfolio under a master/feeder organizational structure that was terminated on August 1, 2007. On that date, the fund withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interest in the Portfolio. Effective August 1, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents investment activity of the fund. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus International Equity Fund (the fund) is a separate diversified series of Dreyfus Stock Funds (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The funds investment objective is long-term growth of capital. The Boston Company Asset Management, LLC (TBCAM) serves as the funds investment adviser. The Dreyfus Corporation (the Administrator or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), and an affiliate of TBCAM, serves as the funds Administrator. At a meeting of the funds Board of Trustees held on July 25, 2008, the Board approved, effective December 1, 2008, a proposal to change the names of the Company and the fund from Dreyfus Premier Stock Funds and Dreyfus Premier International Equity Fund to Dreyfus Stock Funds and Dreyfus International Equity Fund, respectively. As of the close of business on December 20, 2007, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Trustees, all of the assets, subject to liabilities, of Dreyfus Founders International Equity Fund (the Acquired Fund) were transferred to the fund in exchange for shares of Beneficial Interest of the fund of equal value. Shareholders of the Acquired Fund received Class A, Class B, Class C, Class I and Class T shares of the fund, in an amount equal to the aggregate net asset value of their investment in the Acquired Fund at the time of the exchange. Shareholders of Class F shares of the Acquired Fund received Class A shares of the fund in an equal amount to the aggregate net asset value of their investment in the Acquired fund at the time of the exchange. The funds net asset value on the close of business on December 20, 2007 was $41.53 per share for Class A, $41.01 per share for Class B, $41.17 per share for Class C, $42.12 per share for Class I and $41.51 per share for Class T shares, and a total of 1,135,151 Class A, 21,999 Class B, 38,062 Class C, 4,530 Class I and 7,815 Class T shares, repre- The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) senting net assets of $50,116,926 (including $7,904,380 net unrealized appreciation on investments) were issued to shareholders of the Acquired Fund in the exchange.The exchange was a tax-free event to the Acquired Fund shareholders. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. Effective December 3, 2008, investments for new accounts were no longer permitted in ClassT of the fund, except that participants in certain group retirement plans were able to open a new account in Class T of the fund, provided that the fund was established as an investment option under the plans before December 3, 2008. On February 4, 2009, the fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Subsequent investments in the funds Class A shares made by prior holders of the funds Class T shares who received Class A shares 24 of the fund in exchange for their Class T shares are subject to the front-end sales load schedule that was in effect for Class T shares at the time of the exchange. Otherwise, all other Class A share attributes will be in effect. Effective close of business on February 4, 2009, the fund no longer offers Class T shares. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board ofTrustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 26 The following is a summary of the inputs used as of March 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities 55,711,712 25,270,484  Other Financial Instruments  18,350 2,672  Liabilities ($) Other Financial Instruments  (4,190) (550)   Other financial instruments include derivative instruments such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation) at period end. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 28 As of and during the period ended March 31, 2009, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended September 30, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. As a result of the funds merger with Dreyfus Founders International Equity Fund, capital losses of $9,276,004 are available to offset future gains, if any. Based on certain provisions in the Code, the amount of losses which can be utilized in subsequent years is subject to an annual limitation. Of this acquired capital loss $1,936,910 will expire in fiscal 2010 and $7,339,094 in fiscal 2011. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2008 was as follows: ordinary income $8,573,580 and long-term capital gains $17,862,770.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: Effective October 15, 2008, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. (the Citibank Facility) and a $300 million unsecured credit facility provided by The Bank of New York Mellon (the BNYM Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The average daily amount of borrowings outstanding under both Facilities during the period ended March 31, 2009 was $149,900, with a related weighted average annualized interest rate of 2.02%. NOTE 3Investment Advisory Fee, Administration Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with TBCAM, the investment advisory fee is computed at the annual rate of .80% of the value of the funds average daily net assets up to $500 million, .75% of the next $500 million of such assets, .70% of the next $500 million of such assets, .60% of the next $500 million of such assets and 50% of the funds average daily net assets in excess of $2 billion and is payable monthly. Dreyfus and TBCAM have agreed, with respect to each class of fund shares, to assume the expenses of each class so that such expenses do not exceed the annual rates of expenses of 1.12% for Class A, 1.95% for Class B, 1.90% for Class C, and .85% for Class I, until the fiscal year end following such time as the expenses are equal to or less than such annual rate for each class.The reduction in expenses, pursuant to the undertaking, amounted to $400,260 during the period ended March 31, 2009. The fund compensates Dreyfus under an administration agreement for providing personnel and facilities to perform accounting and administration services for the fund at an annual rate of .10% of the value of the funds average daily net assets. During the period ended March 31, 2009, the fund was charged $48,782 pursuant to the administration agreement. During the period ended March 31, 2009, the Distributor retained $851 from commissions earned on sales of the funds Class A shares and $15,596 and $1,977 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B, Class C and Class T shares pay the 30 Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares and .25% of the value of the average daily net assets of Class T shares. During the period ended March 31, 2009, Class B, Class C and Class T shares were charged $14,375, $44,183 and $743, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B, Class C and Class T shares pay the Distributor at the annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2009, Class A, Class B, Class C and Class T shares were charged $98,732, $4,792, $14,726 and $743, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended March 31, 2009, the fund was charged $20,542 pursuant to the transfer agency agreement. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended March 31, 2009, the fund was charged $6,483 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended March 31, 2009, the fund was charged $168,900 pursuant to the custody agreement. During the period ended March 31, 2009, the fund was charged $2,394 for services performed by the Chief Compliance Officer. The components of Due to TBCAM and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $53,552, administration fees $6,694, Rule 12b-1 distribution plan fees $7,524, shareholder services plan fees $15,756, custodian fees $104,061, chief compliance officer fees $2,394 and transfer agency per account fees $9,111, which are offset against an expense reimbursement currently in effect in the amount of $56,846. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to exceptions, including redemptions made through use of the funds exchange privilege. During the period ended March 31, 2009, redemption fees charged and retained by the fund amounted to $784. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, financial futures and forward currency exchange contracts, during the period ended March 31, 2009, amounted to $79,814,468 and $104,350,296, respectively. The fund may invest in financial futures contracts in order to gain exposure to or protect against changes in the market. The fund is exposed to market risk as a result of changes in the value of the underlying financial instruments. These investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of 32 Trade on which the contract is traded and is subject to change. Investments in financial futures require the fund to mark to market on a daily basis, which reflects the change in market value of the contracts at the close of each days trading. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses. When the contracts are closed, the fund recognizes a realized gain or loss. Contracts open at March 31, 2009, are set forth in the Statement of Financial Futures. The fund enters into forward currency exchange contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings and to settle foreign currency transac-tions.When executing forward currency exchange contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward currency exchange contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward currency exchange contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward currency exchange contracts which is typically limited to the unrealized gain on each open contract. The following summarizes open forward currency exchange contracts at March 31, 2009: Foreign Unrealized Forward Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Euro, expiring 4/1/2009 44,721 58,866 59,416 (550) Japanese Yen, expiring 4/1/2009 12,056,747 124,476 121,804 2,672 Total The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At March 31, 2009, accumulated net unrealized depreciation on investments was $22,537,523, consisting of $1,835,814 gross unrealized appreciation and $24,373,337 gross unrealized depreciation. At March 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see Statement of Investments). The Financial Accounting Standards Board released Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008.At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. 34 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) At a meeting of the funds Board of Trustees held on November 10-11, 2008, the Board considered the re-approval for an annual period of the funds Investment Advisory Agreement, pursuant to which TBCAM provides the fund with investment advisory services, and the funds separate Administration Agreement with Dreyfus, pursuant to which Dreyfus provides administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus complex, and representatives of the Manager confirmed that there had been no material changes in the information.The Board also discussed the nature, extent, and quality of the services provided to the fund by TBCAM and Dreyfus pursuant to the funds Investment Advisory and Administration Agreements, respectively. Dreyfus representatives reviewed the funds distribution of accounts and the relationships that Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the diversity of distribution of the fund as well as among the funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each of the funds distribution channels. The Board also reviewed the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered TBCAMs research and portfolio management capabilities and that Dreyfus provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered TBCAMs and Dreyfus separate and extensive administrative, accounting, and compliance infrastructures. The Fund 35 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) (continued) Comparative Analysis of the Funds Investment Advisory Fee and Administration Fee and Expense Ratio and Performance. The Board members reviewed reports prepared by Lipper, Inc., an independent provider of investment company data, which included information comparing the funds total investment advisory fee and administration fee and expense ratio with a group of comparable funds (the Expense Group) and with a broader group of funds (the Expense Universe) that were selected by Lipper. Included in the funds reports were comparisons of contractual and actual management fee rates and total operating expenses. The Board members also reviewed the reports prepared by Lipper that presented the funds performance as well as comparisons of total return performance for the fund to the same group of funds as the Expense Group (the Performance Group) and to a group of funds that was broader than the Expense Universe (the Performance Universe) that also were selected by Lipper, all for various periods ended August 31, 2008. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the funds Expense Group and Expense Universe, and Performance Group and Performance Universe. Dreyfus also provided a comparison of the funds total returns to the returns of the funds benchmark index for the past four calendar years. The Board reviewed the results of the Expense Group and Expense Universe comparisons that were prepared based on financial statements currently available to Lipper as of August 31, 2008.The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee approximated the Expense Group median, and that the funds actual management fee was lower than the Expense Group and Expense Universe medians.The Board also noted that the funds total expense ratio was lower than the Expense Group and Expense Universe medians, noting also TBCAMs undertaking during the past year to waive receipt of a portion of its management fee. 36 With respect to the funds performance, the Board noted that the fund achieved total returns lower than the Performance Group median for each reported time period up to 3 years and higher than the Performance Group median for each reported longer-term time period up to 5 years.The Board also noted that the fund achieved total returns variously at and lower than the Performance Universe median for each reported time period up to 5 years.The Board further noted that the funds total return was higher than the funds benchmark index for 3 of the past 4 calendar years (lower only in the most recent calendar year). The Board received a presentation from the funds primary portfolio manager regarding the factors which, over the past year, influenced the funds performance results. The Board expressed concern over the decline in the funds shorter-term performance rankings and performance over the past year and, while noting the funds more successful track record in prior years, also stated its expectation for improved performance results in the future. Representatives of Dreyfus reviewed with the Board members the fees paid to TBCAM or Dreyfus or its affiliates by the mutual funds managed by TBCAM (or Dreyfus or its affiliates) that were reported in the same Lipper category as the fund (the Similar Funds). Dreyfus representatives also reviewed the fees paid by institutional separate accounts managed by TBCAM (the Separate Accounts and, collectively with the Similar Funds, the Similar Accounts) that have similar investment objectives and policies as the fund. Dreyfus does not manage any international small cap separate accounts or wrap fee accounts.The Managers representatives explained the nature of each Similar Account and the differences, from Dreyfus and TBCAMs perspective (as applicable), in providing services to the Similar Accounts as compared to the fund. Dreyfus representatives also reviewed the costs associated with distribution through intermedi-aries.The Board analyzed the differences in fees paid to TBCAM and discussed the relationship of the management fees paid in light of the The Fund 37 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) (continued) services provided. Dreyfus representatives advised the Board that the management fees for the Separate Accounts reflected TBCAMs independent pricing and cost structures. The Board considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fee and sub-advisory fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus for the fund and the method used to determine such expenses and profit.The Board considered information, previously provided and discussed, that was prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also had been informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, including the change in the funds asset size from the prior year, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund sharehold-ers.The Board members also considered potential benefits to TBCAM from acting as investment adviser to the fund and noted the soft dollar arrangements in effect with respect to trading the funds portfolio. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Administration Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent, and quality of such services and that a discussion of 38 economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It was noted that the profitability percentage for Dreyfus was within ranges determined by appropriate court cases to be reasonable given the services rendered and that the profitability percentage for managing the fund was reasonable given the generally superior service levels provided. Because TBCAM became investment adviser to the fund on August 1, 2007, meaningful profitability percentages with respect to TBCAM acting as investment adviser to the fund were not available, and such information was not considered at this meeting. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Investment Advisory Agreement and Administration Agreement. Based on the discussions and considerations as described above, the Board reached the following conclusions and determinations. The Board concluded that the nature,extent,and quality of the services provided by the Manager to the fund are adequate and appropriate. As to the funds performance, the Board noted the funds stronger relative performance record in prior years and the portfolio man- agers explanation for recent, less competitive, relative performance results, and noted its expectation for improved performance results in the future. The Board concluded that the total investment advisory and admin- istrative fee paid to TBCAM and Dreyfus, respectively, by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Fund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) (continued) The Board determined that the economies of scale which may accrue to TBCAM or Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by TBCAM and Dreyfus in connection with the investment advisory fee and administrative fee rates charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement for a shorter six-month period, through May 31, 2009, noting that the six-month re-approval period offered the Board time for each fund to demonstrate improved relative performance. 40 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 14 Statement of Financial Futures 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 20 Financial Highlights 24 Notes to Financial Statements 35 Information About the Review and Approval of the Funds Investment Advisory and Administration Agreements FOR MORE INFORMATION Back Cover The Fund Dreyfus International Small Cap Fund A LETTER FROM THE CEO Dear Shareholder: We present this semiannual report for Dreyfus International Small Cap Fund, covering the six-month period from October 1, 2008, through March 31, 2009. The reporting period has been one of the most challenging for the U.S. economy, which has undoubtedly affected the global financial markets. The bankruptcy of Lehman Brothers in mid-September 2008 triggered a cascading global economic decline that affected both industrialized and emerging economies throughout the world.As the credit crisis dried up the availability of funding for businesses and consumers, international trade activity slumped, commodity prices plummeted, investors de-leveraged their portfolios, companies liquidated inventories, unemployment surged and corporate earnings sagged. On the heels of a 6.3% annualized U.S. economic growth rate in the fourth quarter of 2008, we expect another sharp decline for the first quarter of 2009. However, our Chief Economist anticipates that the U.S. recession may reach a trough around the third quarter of this year, followed by a slow recovery. Indeed, an unprecedented and concerted worldwide effort has signaled that most developed markets are intent to do whatever it takes to forestall the economic slowdown, including interest-rate reductions by the ECB, the U.K and Japan, as well as massive monetary and fiscal stimulus and support for troubled financial institutions. Although times seem dire now, we believe it is always appropriate to maintain a long-term investment focus and to discuss any investment modifications with your financial adviser.Together, you can prepare for the risks that lie ahead and position your assets to perform in this current market downturn, and in the future. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation April 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2008, through March 31, 2009, as provided by William Patzer and Mark Bogar, Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2009, Dreyfus International Small Cap Funds Class A shares produced a total return of 33.64%, Class B shares produced a total return of 33.85%, Class C shares produced a total return of 33.83% and Class I shares produced a total return of 33.50%. 1 In comparison, the funds benchmark, the Standard & Poors Developed Ex-U.S. Small Cap Index (the Index), produced a total return of 31.94% for the same period. 2 Global economic instability created a significantly negative impact on small-capitalization equities during the reporting period. Although the fund suffered in kind with the falling markets, it underperformed its benchmark primarily due to weak security selections in Japan, Greece and Australia. The Funds Investment Approach The fund seeks long-term growth of capital.The fund normally invests at least 80% of its assets in stocks that are located in the foreign countries represented in the Index, but it also may invest up to 25% of assets in securities of issuers located in emerging markets. We employ a bottom-up investment process that emphasizes individual stock selection and the construction of a diversified portfolio through quantitative models and traditional qualitative analysis. Economic and Financial Crises Roiled Equity Markets A deteriorating global economy  battered by an intensifying credit crisis, evaporating production demand, plummeting commodities prices and slackened consumer spending  caused equity markets to hemorrhage value during the last quarter of 2008. However, in the first quarter of 2009, central banks and governments intervened to stimulate their national economies.These measures energized equity markets late in the reporting period, sparking a rally that offset some previous declines. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Lagging Stock Selection Hurt Relative Performance Japan was, by far, the worst relative performer for the fund. A large export-oriented country, Japan was hurt by an abrupt slowdown in manufacturing activity, depressed consumer spending and a strengthening yen, and the funds exposure to these faltering exporters dampened its return. Greek consumer staples firms also detracted from the funds performance. The main detractor in the funds materials sector was Australian scrap metal leader Sims Metal Management, which was adversely affected by declining prices in the metals industry. U.K. packaging companies Mondi and Rexam felt pressure as global trade slowed. Japanese real-estate investment trusts and property management companies detracted from performance in the financials segment, as the Japanese real estate market continued to incur damage throughout the reporting period. Key detractors in the consumer staples area included Greeces Alapis Holding, Industrial and Commercial S.A., which plummeted when the household products firm experienced uncertainty surrounding an acquisition. Cosmetic and household product manufacturer Sarantis fell along with the Greek market decline. House Food Corporation also undermined the funds results as the Japanese food manufacturers stock sank when investors began moving away from relatively defensive stocks. Although the fund posted negative absolute returns, it had relatively strong contributions from investments in a number of regions. In France, performance was due to strong stock selection in the consumer discretionary sector. Returns from Germany were buoyed by information technology and industrials stocks. Strategic purchases among Canadian industrial firms, such as WestJet Airlines, also aided the fund, as did Crescent Point Energy Trust, which performed solidly despite the falling energy prices. British consumer discretionary companies Thomas Cook Group and TUI Travel saw stability in summer travel bookings among Europeans as well as benefits from their asset-light business model.
